
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 300 
        [EPA-HQ-SFUND-1989-0008; FRL-8761-1] 
        National Oil and Hazardous Substance Pollution Contingency Plan National Priorities List 
        
          AGENCY:
          Environmental Protection Agency. 
        
        
          ACTION:
          Notice of Intent for Partial Deletion of the Rentokil, Inc. Superfund Site from the National Priorities List. 
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) Region 3 is issuing a Notice of Intent to Delete former Wetland Areas B and C of the Rentokil, Inc. Superfund Site (Site) located in Henrico County, Virginia, from the National Priorities List (NPL) and requests public comments on this proposed action. The NPL, promulgated pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) of 1980, as amended, is found at Appendix B of 40 CFR part 300, which is the National Oil and Hazardous Substances Pollution Contingency Plan (NCP). The EPA and the Commonwealth of Virginia, through the Virginia Department of Environmental Quality, have determined that all appropriate response actions at these identified parcels under CERCLA, other than operation and maintenance and five-year reviews, have been completed. However, this deletion does not preclude future actions under Superfund. 
          This partial deletion pertains to the soil and sediment of former Wetland Areas B and C and the ground water at former Wetland Area C. The remaining areas/media will remain on the NPL and are not being considered for deletion as part of this action. 
        
        
          DATES:
          Comments must be received by February 26, 2009.
          
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID no. EPA-HQ-SFUND-1989-0008, by one of the following methods: 
          • http://www.regulations.gov. Follow on-line instructions for submitting comments. 
          • E-mail: Larry C Johnson, Community Involvement Coordinator at Johnson.larryc@epa.gov or Andy Palestini, Remedial Project Manager at Palestini.andy@epa.gov.
          
          • Fax: (215) 814-3002. 
          • Mail: Larry C Johnson, Community Involvement Coordinator, U.S. EPA Region 3, Mailcode 3HS52, Philadelphia, Pennsylvania 19103. 
          • Hand delivery: Larry C Johnson, Community Involvement Coordinator, U.S. EPA Region 3, Mailcode 3HS52, Philadelphia, Pennsylvania 19103. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information. 
          
            Instructions: Direct your comments to Docket ID no. EPA-HQ-SFUND-1989-0008. EPA's policy is that all comments received will be included in the public docket without change and may be made available online at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov or e-mail. The http://www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through http://www.regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. 
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. Although listed in the index, some information is not publicly available, e.g., CBI or other information whose disclosure is restricted by statue. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically in http://www.regulations.gov or in hard copy at: 
          U.S. EPA Region 3 Library, U.S. EPA Region 3, 1650 Arch Street, Philadelphia, Pennsylvania 19103-2029, (215) 814-5000, Monday through Friday 8 a.m. to 12 p.m.; 
          Henrico County Municipal Reference and Law Library, Parham Road at Hungary Spring Road, Richmond, Virginia 23273. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Andy Palestini, Remedial Project Manager, U.S. Environmental Protection Agency, Region 3, Mailcode 3HS23, 1650 Arch Street, Philadelphia, Pennsylvania 19103, (215) 814-3233. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the “Rules and Regulations” Section of today's Federal Register, we are publishing a direct final Notice of Partial Deletion for former Wetland Areas B and C of the Rentokil, Inc. Superfund Site without prior Notice of Intent for Partial Deletion because EPA views this as a noncontroversial revision and anticipates no adverse comment. We have explained our reasons for this partial deletion in the preamble to the direct final Notice of Partial Deletion, and those reasons are incorporated herein. If we receive no adverse comment(s) on this partial deletion action, we will not take further action on this Notice of Intent for Partial Deletion. If we receive adverse comment(s), we will withdraw the direct final Notice of Partial Deletion and it will not take effect. We will, as appropriate, address all public comments in a subsequent final Notice of Partial Deletion based on this Notice of Intent for Partial Deletion. We will not institute a second comment period on this Notice of Intent for Partial Deletion. Any parties interested in commenting must do so at this time. 

        For additional information, see the direct final Notice of Partial Deletion which is located in the Rules section of this Federal Register. 
        
          List of Subjects in 40 CFR Part 300 
          Environmental protection, Air pollution control, Chemicals, Hazardous substances, Hazardous waste, Intergovernmental relations, Penalties, Reporting and recordkeeping requirements, Superfund, Water pollution control, Water supply. 
        
        
          Authority:
          33 U.S.C. 1321(c)(2); 42 U.S.C. 9601-9657; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p. 351; E.O. 12580, 52 FR 2923; 3 CFR, 1987 Comp., p. 193. 
        
        
          Dated: December 16, 2008. 
          William T. Wisniewski, 
          Acting Regional Administrator, Region 3.
        
      
       [FR Doc. E9-1705 Filed 1-26-09; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  